Contracts; exhaustion of administrative remedies. — Plaintiff contracted with defendant, represented by the Architect of the Capitol, for the construction of two underground garages and related structures immediately south of the Eayburn and Longworth House Office Buildings in Washington, D.C. Plaintiff seeks an equitable adjustment respecting numerous claims including ones for acceleration, changed conditions, delays, extra work, etc. arising out of its performance of the contract. Defendant has moved to dismiss the petition, without prejudice, as premature, and plaintiff has moved for leave to amend its petition. Upon consideration of the motions, together with the responses in opposition thereto, without oral argument, the court on January 15, 1971, denied defendant’s motion and suspended proceedings for a period of 6 months from date of its order to await completion of the pending administrative proceedings. (See Zidell Explorations, Inc. v. United States, 192 Ct. Cl. 331, 427 F. 2d 735 (1970), and Ingalls East Division, Litton Industries v. United States, ante at 1094.) The court further ordered that further proceedings on plaintiff’s motion be likewise suspended.